Case 1:17-cv-02630-JFK-OTW Document 141 Filed 07/23/20 Page 1 of 7
Case 1:17-cv-02630-JFK-OTW Document 120-1 Filed 01/17/20 Page 1 of7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SECURITIES AND EXCHANGE COMMISSION,
Plaintiff,

Vv. Case No. 1:17-cv-2630 (JFK)
MUSTAFA DAVID SAYID,
KEVIN JASPER, and
NORMAN T. REYNOLDS,

Defendants.

Name Nee ee ee ee Ne ee ee Ne ne ee ee ee”

 

FINAL JUDGMENT AS TO DEFENDANT NORMAN T. REYNOLDS

WHEREAS, Plaintiff Securities and Exchange Commission (“Commission”) filed a
Complaint, and Defendant Norman T. Reynolds (“Reynolds”) answered the Complaint;

WHEREAS, after the close of discovery, the Commission moved for summary judgment
on its claims against Reynolds, and the parties thereafter briefed and argued this motion; and

WHEREAS, On November 25, 2019, the Court issued an Opinion and Order allowing the
Commission’s motion for summary judgment against Reynolds:

I.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant Reynolds is
permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the
Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5
promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of
interstate commerce, or of the mails, or of any facility of any national securities exchange, in
connection with the purchase or sale of any security:

(a) to employ any device, scheme, or artifice to defraud;
Case 1:17-cv-02630-JFK-OTW Document 141 Filed 07/23/20 Page 2 of 7
Case 1:17-cv-02630-JFK-OTW Document 120-1 Filed 01/17/20 Page 2 of 7

(b)

(c)

to make any untrue statement of a material fact or to omit to state a material fact
necessary in order to make the statements made, in the light of the circumstances
under which they were made, not misleading; or

to engage in any act, practice, or course of business which operates or would

operate as a fraud or deceit upon any person.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant

Reynolds’ officers, agents, servants, employees, and attorneys; and (b) other persons in active
y. 8 nploy y Pp

concert or participation with Defendant or with anyone described in (a).

IL.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

Reynolds is permanently restrained and enjoined from violating Section 17(a) of the Securities

Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the

use of any means or instruments of transportation or communication in interstate commerce or

by use of the mails, directly or indirectly:

(a)
(b)

(©)

to employ any device, scheme, or artifice to defraud;

to obtain money or property by means of any untrue statement of a material fact
or any omission of a material fact necessary in order to make the statements
made, in light of the circumstances under which they were made, not misleading;
or

to engage in any transaction, practice, or course of business which operates or

would operate as a fraud or deceit upon the purchaser.
Case 1:17-cv-02630-JFK-OTW Document 141 Filed 07/23/20 Page 3 of 7
Case 1:17-cv-02630-JFK-OTW Document 120-1 Filed 01/17/20 Page 3 of 7

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant

Reynolds’ officers, agents, servants, employees, and attorneys; and (b) other persons in active

concert or participation with Defendant or with anyone described in (a).

Ti.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

Reynolds is permanently restrained and enjoined from violating Section 5 of the Securities Act

[15 U.S.C. § 77e] by, directly or indirectly, in the absence of any applicable exemption:

(a)

(b)

(c)

Unless a registration statement is in effect as to a security, making use of any
means or instruments of transportation or communication in interstate commerce
or of the mails to sell such security through the use or medium of any prospectus
or otherwise;

Unless a registration statement is in effect as to a security, carrying or causing to
be carried through the mails or in interstate commerce, by any means or
instruments of transportation, any such security for the purpose of sale or for
delivery after sale; or

Making use of any means or instruments of transportation or communication in
interstate commerce or of the mails to offer to sell or offer to buy through the use
or medium of any prospectus or otherwise any security, unless a registration
statement has been filed with the Commission as to such security, or while the
registration statement is the subject of a refusal order or stop order or (prior to the

effective date of the registration statement) any public proceeding or examination
Case 1:17-cv-02630-JFK-OTW Document 141 Filed 07/23/20 Page 4 of 7
Case 1:17-cv-02630-JFK-OTW Document 120-1 Filed 01/17/20 Page 4 of 7

under Section 8 of the Securities Act [15 U.S.C. § 77h].

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant
Reynolds’ officers, agents, servants, employees, and attorneys; and (b) other persons in active

concert or participation with Defendant or with anyone described in (a).

IV.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
Reynolds is permanently barred from participating in an offering of penny stock, including
engaging in activities with a broker, dealer, or issuer for purposes of issuing, trading, or inducing
or attempting to induce the purchase or sale of any penny stock. A penny stock is any equity
security that has a price of less than five dollars, except as provided in Rule 3a51-1 under the

Exchange Act [17 C.F.R. 240.3a51-1].

Vv.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
Reynolds shall not participate in the preparation or issuance of any opinion letter in connection
with the offer or sale of securities pursuant to, or claiming an exemption under, Section 4(1) of
the Securities Act [15 U.S.C. § 77d(1)] and Rule 144 thereunder [17 C.F.R. $§ 230.144],
including, without limitation, preparing an opinion letter, providing any documentation or

information for the preparation of an opinion letter, or signing an opinion letter.
Case 1:17-cv-02630-JFK-OTW Document 141 Filed 07/23/20 Page 5 of 7
Case 1:17-cv-02630-JFK-OTW Document 120-1 Filed 01/17/20 Page 5 of 7

VI.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
Reynolds is liable for disgorgement of $700, representing ill-gotten gains obtained as a result of
his wrongful conduct, together with prejudgment interest thereon in the amount of $193.
Defendant shall satisfy this obligation by paying $893 to the Securities and Exchange
Commission within 14 days after entry of this Final Judgment.

Defendant may transmit payment electronically to the Commission, which will provide
detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly
from a bank account via Pay.gov through the SEC website at
http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank
cashier’s check, or United States postal money order payable to the Securities and Exchange
Commission, which shall be delivered or mailed to

Enterprise Services Center

Accounts Receivable Branch

6500 South MacArthur Boulevard

Oklahoma City, OK 73169
and shall be accompanied by a letter identifying the case title, civil action number, and name of
this Court; Norman T. Reynolds as a defendant in this action; and specifying that payment is
made pursuant to this Final Judgment.

Defendant shall simultaneously transmit photocopies of evidence of payment and case
identifying information to the Commission’s counsel in this action. By making this payment,
Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part
of the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant

to this Final Judgment to the United States Treasury.

The Commission may enforce the Court’s judgment for disgorgement and prejudgment
Case 1:17-cv-02630-JFK-OTW Document 141 Filed 07/23/20 Page 6 of 7
Case 1:17-cv-02630-JFK-OTW Document 120-1 Filed 01/17/20 Page 6 of 7

interest by moving for civil contempt (and/or through other collection procedures authorized by
law) at any time after 14 days following entry of this Final Judgment. Defendant shall pay post

judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.

VII.
IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

an
Reynolds shall pay a civil penalty in the amount of $ 75 j 000 <> the

 

Securities and Exchange Commission pursuant to pursuant to Section 20(d) of the Securities Act
[15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)].
Defendant shall make this payment within 14 days after entry of this Final Judgment.

Defendant may transmit payment electronically to the Commission, which will provide
detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly
from a bank account via Pay.gov through the SEC website at
http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank
cashier’s check, or United States postal money order payable to the Securities and Exchange
Commission, which shall be delivered or mailed to

Enterprise Services Center

Accounts Receivable Branch

6500 South MacArthur Boulevard

Oklahoma City, OK 73169
and shall be accompanied by a letter identifying the case title, civil action number, and name of
this Court; Norman T. Reynolds as a defendant in this action; and specifying that payment is
made pursuant to this Final Judgment.

Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,
Case 1:17-cv-02630-JFK-OTW Document 141 Filed 07/23/20 Page 7 of 7
Case 1:17-cv-02630-JFK-OTW Document 120-1 Filed 01/17/20 Page 7 of 7

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part
of the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant
to this Final Judgment to the United States Treasury. Defendant shall pay post-judgment interest

. The Commission may enforce the Court’s judgment for
on any delinquent amounts pursuant to 28 USC § 1961. this civil penalty by moving for civil contempt (and/or

through other collection procedures authorized by law) at
any time after 14 days following entry of this Final

VII. Judgment.
IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that this Court

shall retain jurisdiction of this matter for the purposes of enforcing the terms of this Final

Judgment.

SO ORDERED.

John F. Keenan
United States District Judge

Dated: New York, New York

joes j ZR, 2020
